Exhibit 10.3
 
SHARE CANCELLATION AGREEMENT AND RELEASE


THIS AGREEMENT is hereby made effective this 10th day of October 2011, by and
between RED ROCK PICTURES HOLDING, INC., a Nevada corporation, having its
address at 6019 Olivas Park Drive, Suite C, Ventura, CA 93003 (the "Company"),
Office Supply Line, Inc. a Nevada corporation (“OSL”) and Todd Wiseman.


RECITALS
 
WHEREAS, pursuant to that certain Share Exchange Agreement dated the date hereof
the Company intends to acquire up to 100% of the issued and outstanding shares
of OSL from the OSL shareholders in exchange for the issuance of certain shares
of the Company (the “Exchange”);


WHEREAS, pursuant to Todd Wiseman’s employment agreement with the Company
(“Employment Agreeemnt”), Mr. Wiseman is entitled to receive up to 5,000,000 or
more shares of the Company’s common stock (the “Shares”);


WHEREAS, the parties agree to the cancellation of any and all  Shares
represented by the executed Employment Agreement in exchange for a spin-off of
certain assets of the Company as contemplated in the Asset Assignment Agreement
between the Company and Revolution Oils, LLC dated October 10, 2011 (the “Asset
Assignment Agreement”); and


WHEREAS, both the Company and Todd Wiseman deem it to be in their respective
best interests to immediately cancel the Shares.


NOW THEREFORE, in consideration of the mutual covenants contained herein (the
sufficiency whereof is hereby acknowledged by the parties hereto), the parties
hereby agree to and with each other as follows:


AGREEMENT


1. CONSIDERATION. In consideration for cancellation of the  Shares of the
Company, the Company shall spin-off of certain assets of the Company as
contemplated in the Asset Assignment Agreement, a copy attached hereto as
Exhibit A.


2. CANCELLATION OF THE SHARES. The Shares shall be cancelled effective on the
date of this Agreement.


3. RELEASE.  Todd Wisemantogether with his heirs, executors, administrators, and
assigns hereby fully, forever, irrevocably and unconditionally releases, remises
and discharges the Company and its subsidiaries and affiliates and each of their
current or former officers, directors, stockholders, attorneys, agents, or
employees (collectively, the "Company Released Parties") from any and all
claims, charges, complaints, demands, actions, causes of action, suits, rights,
debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities and expenses (including attorneys' fees and costs), of every kind
and nature, known or unknown, which he ever had or now has against the Company
or Company Released Parties including, but not limited to, all claims arising
out of (i) the original grant and this cancellation of the Shares and (ii) the
Employment Agreement, dated December 30, 2009, between Todd Wiseman and the
Company (the “Employment Agreement”), including any claim for any past salary or
equity in the Company owed pursuant to the Employment Agreement, or (iii) Todd
Wiseman’s employment with or separation from the Company, all wrongful discharge
claims, all common law claims including, but not limited to, actions in tort,
defamation, breach of contract and any claims under any other federal, state or
local statutes or ordinances not expressly referenced above.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Termination of Employment Agreement.  The Employment Agreement is herby
terminated.


5. Representations and Warranties of Todd Wiseman.  As an inducement to OSL
entering into the Exchange, and to obtain the reliance of OSL and the OSL
shareholders, Todd Wiseman e represents and warrants, as follows:


(a)  Litigation and Proceedings.  Todd Wiseman has not commenced, or intends to
commence, any actions, suits, proceedings against the Company or any of its
former or current officers and directors or affecting the Company or its
properties, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any kind.
 
(b)  Related Party Transactions with the Company.  Except as disclosed on
Schedule 4(b) hereto, no related party to Todd Wiseman is owed any money by Red
Rock or is otherwise a creditor of Red Rock.
 
(c)  Shares Owned.  Todd Wiseman hereby represents and warrants that, other than
the Shares, they do not own or have the claim on any other shares of common
stock or preferred stock of Red Rock; and upon execution of this Agreement that
he will no longer hold any equity interest in Red Rock.


6.  MUTUAL REPRESENTATIONS. As may be required, the parties will execute and
deliver all such further documents, do or cause to be done all such further acts
and things, and give all such further assurances as in the opinion of the
Company or its counsel are necessary or advisable to give full effect to the
provisions and intent of this Agreement.


7.  GOVERNING LAW. This Agreement will be governed by and construed in
accordance with the laws of the State of New York.


8.  COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which will be deemed to be an original and all of which will together
constitute one and the same instrument.


9.  ELECTRONIC DELIVERY. Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement.

 
(signature page follows)
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties hereto have placed their signatures hereon on the
day and year first above written.




COMPANY




RED ROCK PICTURES HOLDING, INC.




By: ________________________
Name:  Anthony Gentile,
Title:    President, Chief Financial Officer and Secretary






TODD WISEMAN




By: ________________________






OFFICE SUPPLY LINE, INC.




By: ________________________
Name:
Title:


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


COPY OF ASSET ASSIGNMENT AGREEMENT


 
 

 
 
 

--------------------------------------------------------------------------------

 


Schedule 4(b)
Related Party Transactions with the Company


Anti-aging Executive Producer Agreement – which agreement is being assigned to
Revolution Oils, LLC pursuant to Asset Assignment Agreement
 
 
 
 
 